The State through the District Attorney of the 40th Judicial District has filed a motion for rehearing insisting that under the record we were in error in reversing the judgment. There was before us at the same time a companion case of the State v. Newcomb. The facts in the two cases as developed on the trials are different, and our conclusion in this case was perhaps influenced by an unconscious confusion of the facts in the other case.
The evidence in the present case reveals the following facts. Guy Douthit was the operator of a gin at Lueders. He had during the ginning season in 1934 been selling his cotton seed at Weatherford and Samford, but had sold none at Hamlin. He had employed T. C. (Cowboy) Newcomb to haul seed for him during the season, and we may infer that Newcomb had authority to load the seed — that is, to take possession of them — for the purpose of hauling them to Weatherford or Stamford, but had no authority to take them for the purpose of hauling them to Hamlin. Newcomb had hauled two loads of seed on the morning of December 21, 1934, and in the afternoon of the same day while he was loading a truck with seed *Page 40 
to haul to Stamford, Douthit told him that he (Douthit) wanted all the seed hauled before Christmas. Douthit had no one other than Newcomb employed to haul seed. If appellant (Sparks) had been helping Newcomb haul the seed this record fails to show it. Appellant had formerly worked for Douthit, but was not working for him at the time mentioned, and had not worked for him during 1934. On the morning of December 22, 1934, at seven o'clock, when parties went to open the oil mill at Hamlin, appellant and another man, who was Newcomb, were waiting near the mill with a truck load of cotton seed. Appellant negotiated a sale of the seed, telling the buyer for the mill that his name was Simpson, and that he was a farmer who lived near Aspermont. Appellant took a check for $78.10 in payment for the seed, the check being made payable to Simpson. Some of the witnesses say that both Newcomb and appellant worked at unloading the seed. Newcomb also told some of the mill employees that he was from Aspermont. Appellant was unsuccessful in his efforts to cash the check and suspicion was aroused. Both he and Newcomb were detained. Appellant phoned to Douthit at Lueders. Douthit testified that when he got to Hamlin appellant admitted that he had gotten the seed from Douthit. In another place in his testimony Douthit said: "Buck Sparks (appellant) admitted to me that he and Cowboy Newcomb had gotten my seed, but Cowboy did not admit it." Douthit expressly denied giving appellant consent to take the specific load of seed in question, but evidently in an effort to aid him, testified that because of his previous employment it would have been all right for appellant to have taken the seed if he had settled for them in thirty or sixty days. However, Douthit did not wait at all to see if appellant would pay for the seed, but took from the Hamlin Oil Mill a check payable to himself for the $78.10. There is nothing in the present record to show whether the truck on which the particular seed were hauled to Hamlin was the same truck which had previously been used by Newcomb in hauling seed from the Douthit gin. Appellant did not testify. We do not learn from any witnesses when this particular load of seed was loaded at the gin, or whether it was day or night. We find no evidence that appellant took the seed or participated in the taking by any supposed general authority which Newcomb may have had. We gain no information from the record in this case as to who may have been the instigator in the taking and selling of the particular load of seed in question. All we do ascertain is that the seed were in Hamlin *Page 41 
at seven o'clock in the morning, with both Newcomb and appellant present, and that appellant was the active party in selling them under an assumed name. Restricting our examination to facts found in this particular record, we have reached the conclusion that the judgment should not have been reversed for lack of evidence that the seed in question were taken without authority of the owner, and with the then intent to deprive the owner of their value.
The sufficiency of the evidence is the only question presented in this record, and upon further consideration we have concluded that the State's motion for rehearing should be granted, which is accordingly done, and the judgment of reversal is set aside, and the judgment of the trial court is affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.